Citation Nr: 0315398	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-09 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1972 until July 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a January 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A review of the claims file reveals that the veteran has not 
been apprised of VA's development assistance.  Specifically, 
the veteran has not been informed of what evidence which he 
must submit what evidence VA will obtain on his behalf.  

A further review of the claims file indicates that evidence 
identified by the veteran has not been associated with the 
record.  Specifically, at his videoconference hearing, the 
veteran testified that he received private treatment for a 
back disability in San Mateo, California, in the early 1980s.  
While the evidence indicates that the RO did contact the San 
Mateo County General Hospital by letter dated June 2001, it 
does not appear that any response was received.  

Finally, the claims file indicates that the veteran underwent 
a disability determination through the Social Security 
Administration (SSA).  While the date of the final 
determination is not apparent, documentation in the file 
reveals that the veteran filed for such benefits in January 
1996.  No SSA decision or any accompanying documents are 
presently associated with the claims file.    

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should contact the veteran and 
confirm, to the best of his knowledge, 
the approximate dates of treatment at the 
San Mateo County General Hospital.  The 
RO should then contact this facility and 
obtain copies of any medical treatment 
records documenting treatment for the 
veteran during these dates.  If the 
search for such records has negative 
results, the claims file should be 
clearly documented to that effect.

3.  The RO should contact the SSA and 
acquire a copy of any disability 
determination made with respect to the 
veteran.  Any evidence used in arriving 
at such decision should also be obtained.  
If such information is not available for 
any reason, that fact must be clearly 
documented in the file.  

4.  The RO should send the veteran a 
letter informing him of VA's duty to 
notify and assist under the VCAA.  Such 
letter should clearly articulate what 
evidence the veteran is responsible for 
providing and what evidence, if any, VA 
will procure on his behalf.  Should the 
veteran submit any additional evidence in 
response to such correspondence, and/or 
should additional evidence be obtained in 
relation to the actions described above, 
then the RO should readjudicate such 
issues, considering any newly submitted 
evidence.  Moreover, if the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




